Citation Nr: 1639482	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-03 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1984 to May 1990, February 2003 to September 2003, and January 2006 to October 2006, including service in the Southwest Asia Theater of Operations with additional periods of Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.   

In May 2014, the Board remanded this case to schedule the Veteran for a Travel Board hearing.  He subsequently withdrew his hearing request.  See August 2015 Report of General Information; 38 C.F.R. § 20.704(e).  


FINDING OF FACT

In a September 2015 statement, prior to promulgation of a decision in his case, the Veteran withdrew his pending appeal before the Board. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal concerning the issue of entitlement to service connection for hypertension are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  The criteria for withdrawal of the appeal concerning the issue of entitlement to service connection for a right hip disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 
 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his claims for entitlement to service connection for hypertension and a right hip disability in a September 2015 statement.  See September 2015 VA Form 21-4138.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to service connection for hypertension is dismissed.

The appeal concerning the issue of entitlement to service connection for a right hip disability is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


